ix

umw

¢

Septemberlll/2015'

Jose G. Gonzales
TDCJ-ID-NO-# 1859827
John B. Connally Unit

899 F.'M. 632 l , HE©EEVED EN

Kenedy, Texas, 78119 COURTOFCH¢M|NALAPP§AL§
SEP 10 2015

Abel Acosta: Qb@%§

Texas Court of Criminal Appeals @@ 1
P.O.Box 12308 §§KCM©WR
Capitol Station

Austin, Texas, 787ll

RE:PETITION SEEKING AN ORDER OF THIS HONORABLE COURT TO BE ISSUED
UPON THE LOWER 263RD DISTRICT COURT OF HARRIS COUNTY, TEXAS/
UNDER TRIAL COURT NUMBER l363504-A TO TRANSMIT PETITIONER'S 11.07
WRIT OF HABEAS CORPUS TO THIS COURT FOR FINAL DISPOSITION

Dear Clerk:

In referenoe.to the above styled and numbered cause, please
find enclosed Petitioner's Petition seeking an order of thisz
Honorable Court to be issued upon the lower 263 District Court of
Harris County, Texas, to transmit Petitioner's application ll.O7
writ of habeas corpus to this Court ofr final disposition.

Please file this notice with the Honorable Court Justice (s)
so that they may rule? y

Thank you for your attention in this matter.

CC:File Respectfull sub f ted

M?TJose G. gonzales
TDCJ~ID-NO. 1859827
John B. Connally Unit
899 F.M. 632 \
Kenedy, Texas, 78119

CAUSE NUMBER l363504-A

JOSE G. GONZALES- § IN THE TEXAS COURT OF CRIMINAL

Applicant
§ APPEALS AT,

VS' AUSTIN/ TEXAS/
§§

DISTRICT CLERK

HARRIS COUNTY/ TEXAS §

 

Respondant

~k*~k~kv\'~k*~k~k~k**~k~k~k`k~k*~k~k**~k*~k*~k*

PETITION SEEKING AN ORDER OF THIS HONORABLE COURT TO BE
ISSUED UPON THE LOWER COURT OF HARRIS COUNTY, TEXAS,TO TRANSMIT
PETITIONER'S APPLICATION ll.O7-WRIT OF HABES CORPUS TO THIS COURT
FOR FINAL DISPOSITION

TO¢THE HONORABLE JUDGE OF SAID COURT:

COMES NOW; JOSE G. GONZALES, Applicant herein and files this
his petition seeking an order of this Court to be issued upon the
lower court of Harris County, Texas, to transmit Applicant's ll.w
Application ll.O7-Writ of Habeas Corpus to this Honorable Court
for final disposition, and in support of the Applicant will show

the folloiwngs:

I
Applicant filed his initial ll.O7-writ of habeas corpus with.
the Harris County District Clerk"s Office to be filed with the
263rd District Court for disposition.
On February 4, 2015, the State filed it's'Proposed Order De~
signating the Issues and for filing affidavit.

9 l

Mr.Marco Sapien, Applicant“s trial attorney, was ordered to
prepare and provide the Court and Applicant with a copy of his
Sworn Affidavit in response to Applicant's claims of ineffect-
ive assistance of counsel. v

On July 9, 2015, Marco A. Sapien filed his Sworn Affidavit
with the court and the same was apoted by the court.

On July lO, 2015, the State filed it's original answer with
said affidavit attachedvincluding all court documents relating to
Applicant's plea and admonishions of his guilt.

On July lO, 2015, the trial court made Findings of Facts and
Conclusions of Law. The Courts' findings of Facts and Conclusion
of Law were not signed by the Honorable Court Judge but an order
was issued to the District Clerk's Office to transmit a transerio
cript of all papers filed in cause number l363504~A to the Texas
Court of Criminal Appeals..

Applicant complains that he has not received any responses
from this Honorable Court Clerk that said papers has been receive
ed for final disposition. It has been more than 40 days since the
lower court issued its order for transmission.

Applicant complains that this Honorable Court should issue
an order upon the lower court to transmit all documents to this
court for disposition.

Applicant will point out that, he has filed an inquiry with
'the District Clerk's Office to bring this matter to the Courts

attention.

PRAYER

WHEREFORE PREMISES CONSIDERED, Applicant respectfully moves and
prays that this Honorable Court will grant his request for an
order to be issued upon the lower court to transmit all papers
-incmuding his Application ll.O7-writ of habeas corpus to this
court for final disposition z and any other relief this Court may

deem just and proper»in the premises.

Respectfully submitted

MfiJose G.TGonzales
TDCJ-ID~NO.# 1859827
John B- Connally Unit
899 F.M. 632

Kenedy, Texas, 78119

CERTIFICATE OF SERVICE

I, Jose G. Gonzales, hereby certify that a true and correct
copy of this instrument has been sent by United States Poatal
Service Mail to the Clerk of the Texas Court of Criminal Appeals

at P.O.Box 12308, Capitol Station, Austin, Texas, 78711, on this`

the 7 day of be¢embgf, 2015.

My?jose G. Gonzales
TDCJ-ID-NO.# 1859827
John B. Connally Unit
899 F.M. 632

Kenedy, Texas, 78119